Citation Nr: 0702976	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-30 207	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


VACATUR

The veteran served on active duty from July 1969 to February 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims of entitlement to service connection for right knee 
disability, and entitlement to service connection for left 
knee disability were denied in a November 21, 2006, Board 
decision.  Unfortunately, the aforementioned decision did not 
consider a pertinent private medical opinion pertaining to 
the claimed right and left knee disabilities, which was 
timely received by VA on November 13, 2006, although not 
associated with the claims file.

The Board may vacate an appellate decision at any time upon 
request of the appellant or his representative, or on the 
Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).  The failure to consider a private 
medical opinion relevant to the claim on appeal may deprive a 
claimant of due process.  In light of this newly received 
evidence, the Board will vacate a portion of its November 21, 
2006, decision with regard to the issues of entitlement to 
service connection for right knee disability and entitlement 
to service connection for left knee disability, as it was not 
based on all available evidence and the veteran was thereby 
deprived of due process.

A separate determination will be entered addressing the 
merits of entitlement to service connection for right knee 
disability and entitlement to service connection for left 
knee disability.


ORDER

The Board's November 21, 2006, decision addressing the issues 
of entitlement to service connection for right knee 
disability and entitlement to service connection for left 
knee disability is VACATED.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



